Title: From John Adams Smith to Jeremy Bentham, 9 April 1821
From: Smith, John Adams
To: Bentham, Jeremy


				
					My dear Sir.
					9 April 1821.
				
				I have read with infinite satisfaction, your observations on the restrictive & prohibitory Commercial system, and thank you kindly for having sent me the pamphlet; and I could wish, that it were possible to open the eyes of the blind, to heal the sick, and relieve the oppressed, under your liberal and generous ideas—With much esteem very Respectfully I am / yr: ob: Servt
				
					J. Adams Smith
				
				
			